Exhibit 99.2 CommereTel Corporation Unaudited Pro Forma Condensed Consolidated Financial Statements On April 1, 2011, CommereTel Corporation ("CommerceTel" or the “Company”) completed its acquisition of substantially all of the assets of Adsparq Limited’s (“Adsparq”) Txtstation interactive mobile marketing platform and services. The purchase price for the acquisition was 2,125,000 shares of the Company’s common stock, $26,184 in cash at closing and $250,000 of scheduled cash payments.The $250,000 of scheduled cash payments are due as follows:$25,000 payable on the 60th day following closing and the balance is payable in $25,000 installments at the end of each of the next nine 30-day periods thereafter.The Company assumed none of Adsparq’s liabilities in the transaction, except for the performance obligation of unearned revenue.For a period of one year following the closing of the transaction, half of the shares of common stock issued to Adsparq will be held in escrow as security for Adsparq’s obligations under the agreement. In connection with the transaction, the Company also issued 300,000 shares of its common stock to the controlling stockholder of Adsparq in consideration of certain indemnification obligations and other agreements.For one year following the closing of the transaction,the shareholder has agreed not to, directly or indirectly, transfer, donate, sell, assign, pledge, hypothecate, grant a security interest in or otherwise dispose or attempt to dispose of all or any portion of shares issued to it (or any interest therein). The acquisition has been accounted for as a business combination and the Company valued all assets and liabilities acquired at their fair values on the date of acquisition. Accordingly, the assets and liabilities of the acquired entity were recorded at their estimated fair values at the date of the acquisition. The allocation of the purchase price to assets and liabilities based upon fair value determinations was as follows: Current assets $ Equipment Customer contracts Trade name Technology/IP Non-compete Goodwill Assumed liabilities – deferred revenue ) Total purchase price $ The purchase price consists of the following: Cash $ Present value of scheduled cash payments Common stock Total purchase price $ The following unaudited pro forma condensed consolidated financial statements have been prepared to give effect to the completed acquisition, which was accounted for as a purchase. -1- The unaudited pro forma condensed consolidated balance sheet as of March 31, 2011, and the unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2010 and three months ended March 31, 2011, are presented herein. The unaudited pro forma condensed consolidated balance sheet was prepared using the historical balance sheets of CommerceTel as of March 31, 2011 and Adsparq as of March 31, 2011. The unaudited pro forma condensed consolidated statements of operations were prepared using the historical statements of operations of CommerceTel for the year ended December 31, 2010 and three months ended March 31, 2011, and the historical statements of operations of Adsparq for the year ended March 31, 2011 and three months ended March 31, 2011. The unaudited pro forma condensed consolidated balance sheet gives effect to the acquisition as if it had been completed on March 31, 2011, and consolidates the unaudited condensed balance sheets of CommerceTel and the assets acquired from Adsparq. The unaudited pro forma condensed consolidated statements of operations for the years ended December 31, 2010 and three months ended March 31, 2011 give effect to the acquisition as if it had occurred on January 1, 2010. The unaudited pro forma condensed consolidated financial statements presented are based on the assumptions and adjustments described in the accompanying notes. The unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes and do not purport to represent what the financial position or results of operations actually would have been if the events described above occurred as of the dates indicated or what such financial position or results would be for any future periods. The pro forma information does not reflect cost savings expected to be realized from the elimination of certain expenses and from synergies expected to be created or the costs to achieve such cost savings or synergies.No assurance can be given that cost savings or synergies will be realized.The unaudited pro forma condensed consolidated financial statements, and the accompanying notes, are based upon the respective historical consolidated financial statements of CommerceTel and Adsparq, and should be read in conjunction with CommerceTel’s historical financial statements and related notes, CommerceTel’s "Management's Discussion and Analysis of Financial Condition and Results of Operation" contained in CommerceTel’s Annual Report on Form 10-K for the year ended December31, 2010, and Adsparq’s financial statements presented as Exhibit 99.1 to this Current Report Form 8-K/A. -2- CommerceTel Corporation Unaudited Pro Forma Condensed Consolidated Balance Sheet As of March 31, 2011 Historical Pro Forma CommerceTel Adsparq Adjustments Pro-Forma Current assets Cash $ $
